Case 2:19-cr-00230-KD-N Document 38 Filed 09/09/21 Page 1 of 2                      PageID #: 125




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
vs.                                               )   Criminal Action 2:19-00230-KD-N
                                                  )
TONYA LEWIS,                                      )
                                                  )
       Defendant.                                 )

                                              ORDER

       This action is before the Court on Defendant Tonya Lewis’ motion for release to home

confinement pursuant to the First Step Act, Pub. L. No. 115-391, § 602, 132 Stat. 5194, 5239

(2018), and documents in support (doc. 37). Upon consideration, and for the reasons set forth

herein, the motion is DENIED.

       Lewis was indicted for the offenses of embezzlement of federal housing and urban

development funds (Count One) and access device fraud (Count Two) (doc. 1). Lewis pled guilty

to Count Two of the Indictment (doc. 33). On February 21, 2020, she was sentenced to serve

twenty-four months in prison (Id.). Her release date is December 25, 2021.

       At the time she filed her motion, Lewis was incarcerated at FCI Aliceville in Aliceville,

Alabama. According to her motion, she is scheduled for transfer to the Residential Reentry

Center in Montgomery, Alabama on September 1, 2021.

       Lewis moves the Court to release her to home confinement for the remainder of her

sentence, in lieu of the transfer. As grounds, Lewis states that she has behaved well while in

prison, maintained employment, taken many classes in aid of rehabilitation, and is not a threat to

society. She also states that she is deeply sorry for her actions. Lewis also states that she needs
Case 2:19-cr-00230-KD-N Document 38 Filed 09/09/21 Page 2 of 2                     PageID #: 126




to be home to help her ailing mother care for Lewis’ children. The documents in support of

Lewis’ motion indicate that her risk assessment is low to minimum (doc. 37-1, doc. 37-3).

       Title 18 U.S.C. § 3624(c) applies to prerelease custody. In relevant part, the statute

provides as follows:

        (1) In general. The Director of the Bureau of Prisons shall, to the extent
        practicable, ensure that a prisoner serving a term of imprisonment spends a
        portion of the final months of that term (not to exceed 12 months), under
        conditions that will afford that prisoner a reasonable opportunity to adjust to and
        prepare for the reentry of that prisoner into the community. Such conditions may
        include a community correctional facility.

        (2) Home confinement authority. The authority under this subsection may be
        used to place a prisoner in home confinement for the shorter of 10 percent of the
        term of imprisonment of that prisoner or 6 months. The Bureau of Prisons shall,
        to the extent practicable, place prisoners with lower risk levels and lower needs
        on home confinement for the maximum amount of time permitted under this
        paragraph.

18 U.S.C. § 3624(c).

       By statute, the authority to place Lewis on home confinement as a prisoner with lower

risk levels is granted to the Director of the Bureau of Prisons, not the Court. Since the Court

does not have authority to place Lewis on home confinement for the remainder of her sentence,

the Court cannot grant the relief she seeks. Accordingly, her motion is due to be denied.

       DONE this the 9th day of September 2021.


                                              s / Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
